DETAILED ACTION
	This action is responsive to 05/18/2022.
	Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (WO2016/179937A1 published 09/16/2016, and using US Pub. 2017/0108979 (same as US Patent 10,139,945) as English translation), hereinafter Lu, in view of Wang et al. (US Patent 10,606,421 B2), hereinafter Wang.
Regarding claim 1, Lu discloses a touch display substrate, comprising: a base substrate (substrate 100-see fig. 3), a thin film transistor (see fig. 3 and fig. 5, step S501), a conductive pattern (105 is a connecting terminal (pattern) for touch driving electrodes 103 and touch sensing electrodes 101-see [0026] and fig. 1), a first touch-control electrode (touch driving electrode 103-see fig. 3), a separation pattern (insulating layer 113 between the touch driving electrode 103 and the touch sensing electrode 101-see fig. 3 and [0030]) and a second touch-control electrode (touch sensing electrode 101, being a cathode electrode patterned into sub-cathodes to distinguish different sensing areas-see fig. 1 and [0026]) formed in turn on the base substrate (see fig. 3), wherein the base substrate comprises a plurality of pixel units (see fig. 2 and [0028]), each pixel unit comprises a first electrode (anode 102-see fig. 3) and a second electrode insulated from each other (cathode 101-see fig. 3); the separation pattern is arranged between two adjacent pixel units and is made of an insulating material (pixel units are formed in openings in the insulating layer 113, i.e., the insulating layer 113 separates adjacent pixel units); the first touch-control electrode is arranged at a side of the separation pattern close to the base substrate (see fig. 3-touch driving electrode 103); the second touch-control electrode is arranged at a side of the separation pattern away from the base substrate (see fig. 3-touch sensing electrode 101 for each sensing area is arranged on the insulating layer 113 that is away from the substrate 100); the first touch-control electrode and the first electrode are arranged in a same layer (see fig. 3, wherein each touch driving electrode 103 is arranged on the same layer as the anode 102 of the OLED); and the second touch-control electrode and the second electrode are arranged in a same layer (i.e., the cathode 101 is patterned into sub-cathodes for each sensing area, i.e., the touch sensing electrode is same as the cathode driven in both a touch sensing phase and a displaying phase-see [0026] and fig. 3); wherein an orthographic projection of the second touch-control electrode onto the base substrate is within an orthographic projection of the separation pattern onto the base substrate (as shown in figs. 1 and 3, when viewed from above, an orthographic projection of each sub-cathode forming each touch sensing electrode is within an orthographic projection of the insulating layer 113).
Lu does not appear to expressly disclose wherein the separation pattern is a spacer.
Wang, in for example, fig. 2 with description in [col. 3, ll. 32-60], teaches a plurality of touch capacitors, each touch capacitor formed by a first touch electrode 2 (first touch-control electrode), disposed on the same layer as pixel electrode 7 of each pixel unit, a pixel defining layer (PDL) 10 disposed on each first touch electrode 2, a spacer 3 disposed on the PDL 10, and a second touch electrode 5 (second touch-control electrode) disposed on the spacer 3, the spacer 3 regarded as a capacitor dielectric of the touch capacitor. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Wang with the invention of Lu by including a spacer as an additional separation pattern (in addition to a pixel defining layer) that constitutes a dielectric between first and second touch electrodes, as taught by Wang, hence the spacers are not only taken as supporting elements of the display substrate 1 and the cover plate substrate 4, but also regarded as capacitor dielectrics of the touch capacitors formed by the first touch electrodes 2 and the second touch electrodes 5 (see [col. 3, ll. 61-col. 4, ll. 4]).
Regarding claim 3, Lu discloses wherein the first electrode and the first touch-control electrode are made of an identical material (see fig. 3 with description in [0028]-ITO anode layer can be patterned to form a strip shaped anode structure 102 and a touch driving electrode structure 103).  
Regarding claim 4, Lu discloses wherein the second electrode and the second touch-control electrode are made of an identical material (i.e., the cathode 101 is patterned into sub-cathodes for each sensing area, i.e., the touch sensing electrode is same as the cathode driven in both a touch sensing phase and a displaying phase-see [0026] and fig. 3).  
Regarding claim 5, Lu discloses wherein the first electrode and the first touch-control electrode are made of an identical material (ITO anode layer can be patterned to form a strip shaped anode structure 102 and a touch driving electrode structure 103-see fig. 3 and [0028]), and the second electrode and the second touch-control electrode are made of an identical material (i.e., the cathode 101 is patterned into sub-cathodes for each sensing area, i.e., the touch sensing electrode is same as the cathode driven in both a touch sensing phase and a displaying phase-see [0026] and fig. 3).
Regarding claim 6, Lu discloses wherein a drain electrode of the thin trim transistor is connected to the first electrode (see fig. 3 and S504 of fig. 5-connecting the anode to a source/drain of the transistor structure via a through hole).
Regarding claims 7 and 14, Lu discloses further comprising: an organic light-emitting layer arranged between the first electrode and the second electrode (see fig. 3 and [0029], wherein 104 is an OLED light emitting layer).  
Regarding claims 8 and 15, Lu discloses wherein the separation pattern is a black matrix or a pixel defining layer (the insulating layer 113, as seen in fig. 3, is a pixel definition layer (PDL)-see fig. 3, [0031], and [0035]).
Regarding claim 9, Lu discloses a manufacturing method for a touch display substrate (see, for example, [col. 1, ll. 8-10] and fig. 5), comprising: forming a conductive pattern on the base substrate (i.e., forming a connecting terminal, e.g., 105 for connecting touch driving/sensing electrodes-see fig. 1 and [0026]); forming a plurality of pixel units on a base substrate (see fig. 3), wherein each pixel unit comprises a first electrode (anode 102-see fig. 3) and a second electrode insulated from each other (cathode 101-see fig. 3); forming a thin film transistor on the base substrate (see fig. 3 and S501 of fig. 5), wherein a drain electrode of the thin film transistor is connected to the first electrode (see fig. 3 and s504 of fig. 5-connecting the anode to a source/drain of the transistor structure via a through hole); forming a separation pattern between two adjacent pixel units, wherein the separation pattern is made of an insulating material (insulating layer 113-see fig. 3); forming a first touch-control electrode on a side of the separation pattern close to the base substrate (touch driving electrode 103-see fig. 3); and forming a second touch-control electrode on a side of the separation pattern away from the base substrate (touch sensing electrode 101, being a cathode electrode patterned into sub-cathodes to distinguish different sensing areas, and formed on a side of the insulating layer 113 away from the substrate 100-see fig. 1 and [0026]); wherein the first touch-control electrode and the first electrode are arranged in a same layer (see fig. 3 anode 102 and touch driving electrode 103 are formed on the same layer 111), and the second touch-control electrode and the second electrode are arranged in a same layer (i.e., the cathode 101 is patterned into sub-cathodes for each sensing area, i.e., the touch sensing electrode is same as the cathode driven in both a touch sensing phase and a displaying phase-see [0026] and fig. 3).
Lu does not appear to expressly disclose wherein the separation pattern is a spacer.
Wang, in for example, fig. 2 with description in [col. 3, ll. 32-60], teaches a plurality of touch capacitors, each touch capacitor formed by a first touch electrode 2 (first touch-control electrode), disposed on the same layer as pixel electrode 7 of each pixel unit, a pixel defining layer (PDL) 10 disposed on each first touch electrode 2, a spacer 3 disposed on the PDL 10, and a second touch electrode 5 (second touch-control electrode) disposed on the spacer 3, the spacer 3 regarded as a capacitor dielectric of the touch capacitor. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Wang with the invention of Lu by including a spacer as an additional separation pattern (in addition to a pixel defining layer) that constitutes a dielectric between first and second touch electrodes, as taught by Wang, hence the spacers are not only taken as supporting elements of the display substrate 1 and the cover plate substrate 4, but also regarded as capacitor dielectrics of the touch capacitors formed by the first touch electrodes 2 and the second touch electrodes 5 (see [col. 3, ll. 61-col. 4, ll. 4]).
Regarding claim 11, Lu discloses a touch display device, comprising the touch display substrate according to claim 1 (AMOLED display-see figs. 1-6 and [0003]-[0004]).
Regarding claim 12, Lu discloses a driving method, applied to the touch display device according to claim 11, comprising: applying, at a display stage, display signals for displaying an image to the first electrode and the second electrode of each pixel unit respectively (see [0026]-at a display phase, a driving signal for displaying is applied on the cathode or the anode, so as to drive an [[OELD]] OLED device to emit light); and applying, at a touch recognition stage, touch-control signals for recognizing a touch operation to the first touch-control electrode and the second touch-control electrode respectively (see [0026]-at a touching phase, at least a part of the sub-cathodes on the OLED touch panel are operated as touch sensing electrodes, so as to output a touch sensing signal).  
Regarding claim 13, Lu discloses further comprising: a thin film transistor formed on the base substrate (see fig. 3 and S501 of fig. 5), wherein a drain electrode of the thin film transistor is connected to the first electrode (see fig. 3 and S504 of fig. 5-connecting the anode to a source/drain of the transistor structure via a through hole). 
Regarding claim 17, Lu discloses wherein the first electrode and the first touch-control electrode are made of an identical material, and the second electrode and the second touch-control electrode are made of an identical material wherein the first electrode and the first touch-control electrode are made of an identical material (ITO anode layer can be patterned to form a strip shaped anode structure 102 and a touch driving electrode structure 103-see fig. 3 and [0028]), and the second electrode and the second touch-control electrode are made of an identical material (i.e., the cathode 101 is patterned into sub-cathodes for each sensing area, i.e., the touch sensing electrode is same as the cathode driven in both a touch sensing phase and a displaying phase-see [0026] and fig. 3).
Regarding claim 18, Lu discloses wherein the touch display substrate further comprises a thin film transistor formed on the base substrate (see fig. 3 and S501 of fig. 5), wherein a drain electrode of the thin film transistor is connected to the first electrode (see fig. 3 and S504 of fig. 5-connecting the anode to a source/drain of the transistor structure via a through hole).
Regarding claim 19, Lu discloses wherein the touch display substrate further comprises an organic light-emitting layer arranged between the first electrode and the second electrode (see fig. 3 and [0029], wherein 104 is an OLED light emitting layer).
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Wang, and further in view of Lee (US Patent 10,620,731 B2). 
Regarding claims 2 and 16, Lu in view of Wang does not appear to expressly disclose wherein a distance between the first electrode and the first touch-control electrode adjacent to each other ranges from 5µm to 15µm.
Lee, in for example, fig. 11, illustrates a cross-sectional view of a display device, wherein a touch electrode TCE is disposed on a same layer (i.e., passivation layer PSV) as a first electrode EL1 (anode or first electrode of light-emitting element or pixel PXL), and is spaced apart from the first electrode EL1 by a predetermined distance (see [col. 15, ll. 43-63]). Choosing an appropriate “predetermined distance” between the touch electrode TCE and the first electrode EL1 to fall within a particular range, such as the claimed range of 5µm to 15µm, is simply a matter of design choice, and a routine, well-understood conventional activity, which, an artisan in the field of endeavor would have gleaned from the teachings of Lee before the effective filing date of the claimed invention.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the inventions of Lu and Wang by choosing an appropriate spacing between the first touch electrode and the anode of the OLED pixel, as taught by Lee, which constitutes combining prior art elements according to known methods to yield predictable results.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Wang, and further in view of Lee and Yang et al. (US Pub. 2017/0060302), hereinafter Yang.
Regarding claim 10, Lu discloses wherein the forming the plurality of pixel units on the base substrate and the forming the first touch-control electrode on the side of the separation pattern close to the base substrate comprise: forming the first electrode and the first touch-control electrode on a first insulating layer through one patterning process (ITO anode layer can be patterned to form a strip shaped anode structure 102 and a touch driving electrode structure 103 on a PLN & PVX insulating layer 111-see fig. 3 and [0028]-[0029]), wherein the manufacturing method further comprises: forming a second insulating layer covering the first electrode and the first touch-control electrode, after forming the first electrode and the first touch-control electrode on the first insulating layer (i.e., forming the insulating layer 113, and then forming the cathode 101 on the insulating layer 113-see fig. 3), wherein the second insulating layer comprises a second via-hole through which the first electrode is exposed (i.e., opening through which each pixel unit is formed-see fig. 3); and forming an organic light-emitting layer, wherein the organic light-emitting layer is connected to the first electrode via the second via-hole (see fig. 3-an OLED light emitting layer 104 is deposited on the anode area-see fig. 3 and [0029]), and an orthographic projection of the separation pattern onto the base substrate at least covers an orthographic projection of the first touch-control electrode onto the base substrate (when viewed from above, the insulating layer 113 covers the touch driving electrode 103-see fig. 3); and wherein the forming the plurality of pixel units on the base substrate and the forming the second touch-control electrode on the side of the separation pattern away from the base substrate comprises: forming the second electrode and the second touch-control electrode through one patterning process (.e., the cathode 101 is patterned into sub-cathodes for each sensing area, i.e., the touch sensing electrode is same as the cathode driven in both a touch sensing phase and a displaying phase-see [0026] and fig. 3), wherein an orthographic projection of the second electrode onto the base substrate is within an orthographic projection of the first electrode onto the base substrate (a shown in fig. 3, when viewed from above, an orthographic projection of a portion of the cathode corresponding to the light emitting layer 104 is within an orthographic projection of the anode 102).
Lu discloses a connection terminal 105 (conductive pattern) for connecting the touch driving electrode 103 and the touch sensing electrode 101 (see [0026] and fig. 1). However, Lu is silent with regards to which layer the connection terminal is formed on.
Therefore, Lu in view of Wang does not appear to expressly disclose further comprising: forming a conductive pattern on the base substrate before forming the plurality of pixel units on the base substrate; forming a first insulating layer covering the conductive pattern; and forming a first via-hole in the first insulating layer to expose the conductive pattern, and wherein the first touch-control electrode is connected to the conductive pattern via the first via-hole.
Yang is relied upon to teach further comprising: forming a conductive pattern on the base substrate before forming the plurality of pixel units on the base substrate (see, for example, fig. 5a, which illustrates a cathode layer 123 that functions as a cathode of a touch display panel during a display period and a touch electrode during a touch period (see [0022]), wherein a driver chip 14 is connected to the cathode layer through a conductive wire 111 (herein equated to the claimed conductive pattern), the conductive wire connected to an electric conductor 113 disposed on a same layer as anode layer 121 of subpixel 12); forming a first insulating layer covering the conductive pattern (planarization layer 112-see fig. 5a); and forming a first via-hole in the first insulating layer to expose the conductive pattern (the cathode layer 123 of the subpixel 12 is connected with the conductive wire 111 via a through hole (e.g., 114a)-see [0028] and fig. 3);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the inventions Lu and Wang by providing a conductive pattern for supply driving signals the touch electrodes, wherein the conductive pattern is provide on an appropriate insulating layer of the display, and connected to the touch electrodes through via holes, as taught by Lee, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., a capacitive touch panel utilizing a separation pattern (herein, pixel definition layer) as a dielectric layer for capacitive touch electrodes of the touch panel, and a conductive pattern disposed on an appropriate insulating layer for receiving or supplying signals to the touch electrodes).
Lu in view of Wang and Lee does not appear to expressly teach and an orthographic projection of the second touch-control electrode onto the base substrate is within the orthographic projection of the first touch-control electrode onto the base substrate.
Lee is further relied upon to teach and an orthographic projection of the second touch-control electrode onto the base substrate is within the orthographic projection of the first touch-control electrode onto the base substrate (see fig. 11-the dummy electrode DME (second touch-control electrode) acts as a second electrode to form a capacitor with the touch electrode TCE (first touch-control electrode), and is within an orthographic projection of the touch electrode TCE).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the inventions of Lu, Wang, and Lee, such that an orthographic projection of the second touch-control electrode is within an orthographic projection of the first touch-control electrode onto the base substrate, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., a capacitive touch sensor having two overlapping electrodes separated by a dielectric (or separation pattern)).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and the reference Zeng have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627